Dissenting Opinion op
Allen, C. J.
The majority of the.Court are of opinion that the variance between the form and legal effect of the instrument propounded, and the verbal instructions which the decedent gave for the preparation of a will, is fatal, and, therefore, it becomes unnecessary to examine any other points which have been made in the case.
In considering this position, it- is necessary to examine carefully the testimony applicable to this part of the case.
The decedent had been afflicted with asthma and cough for a long time, and had been removed to the Hospital about a fortnight before his death. The witness, Mr. Perry, a very reliable and intelligent man, testifies that he had. known him since 1851, and had lived next door to him for eight years, and was intimately acquainted -with him; that he called upon him at the Hospital on the day before the will was made ; that he, Nadal, directed him to have a will made, and he testifies that he did so according to his instructions ; he further affirms that when *410he took the will to him, he read it over to him carefully, and he says, “ I asked him if he understood what I read,' and he said he did.” There was another person present when the will was executed, who heard Mr. Perry read it to the decedent, and ask him twice if he understood it, to which he replied that he did. “ He directed me to leave all his property to the Bishop personally, and he then added, ‘To the Roman Catholic Bishop, for the benefit and rest of my soul.’ ”
It appears that the will was drawn in favor of the Bishop personally — and this is in conformity to his directions — unless this was modified by his subsequent declaration that the will was to be made to the Roman Catholic Bishop for the benefit and rest of his soul. The will was written without regard to the qualifying words, and on being read carefully over to him, was approved by him. If this was done understandingly, as the testimony is, it was an approval of the will as written, and in conformity to his first directions. It was clearly read, and he was carefully interrogated, and he appeared to understand the nature of the will. If he did so, it was clearly an approval of the will as written. It is the opinion of the witnesses- that he did, although the will was drawn in the English language, yet the language was familiar to him, and to the witness, as well as his native language, so that there was no danger of misapprehension. That he had entertained at different periods different views of disposing of his property is undoubtedly true ; at the same time the present disposition is .in accordance with his expressed opinion. It is very clear that this disposition of his property was probable. He had been separated from his family for nearly thirty years, and as it appears, from his declaration, he had thought that his daughter was well provided for. He was not a devotee to the Church, or constant attendant, yet he was undoubtedly on pleasant terms with the Bishop, and from early associations allied to that Church; It does not appear to me that although he said, in giving directions about his will, that he wished a disposition which should be for the benefit and rest of his soul, that it carried an intent that this property was to be set apart, and the interest of which was to be devoted to the perpetuation of prayers, during all ages, for the peace and rest of his soul. He had a religious *411sentiment which influenced his mind, as well as a regard for the Bishop, in whom he had confidence that the property would be disposed of for the best and most useful purposes. His instructions were in favor of the Bishop, and expressing the opinion, which was natural to one in his frame of mind, that it would be for the peace and rest of his soul. I do not regard it as having a controlling influence over the terms of the devise, but the language which he used, that the devise should be made to the Bishop personally should control. So that in either event, whether regard is had to the words originally used in giving the direction, or whether the knowledge of the will as drawn, which was so carefully communicated to him by the witnesses, Perry and Doiron, it does not appear to me that there has been any mistake, misapprehension or error. He was a weak minded man, with strange fancies and superstitious notions, but he had, as I think from the evidence, sufficient testamentary capacity, and a clear intention of his own purposes and designs at the. time of the execution of the will.
Let us consider the intent he had in the use of the language: That he had a religious sentiment in its use, is very clear, and that this influenced him in making a devise to the Bishop, still it will not be considered as a reason for defeating a will, be=cause, without influence, with a free and independent mind, a person makes a will to a religious teacher, if he does entertain the belief and hope that the property may be used for the promotion of religious objects. It is placed at the disposition of one in whom he has confidence, to be used as he may deem best for the interests of himself and heirs, and the promotion of such objects as he may regard useful. It is not the province of the law to analyze the sentiments and feelings which dictated a devise. Every man is entrusted with an enlarged discretion in relation to the disposition of his property, and this disposition should not be intefe'red with if the devisor has a sound and disposing mind and memory. Dr. Hillebrand, who was the medical adviser of Nadal, testifies that he had been acquainted with him many years ; he was called to minister to him the day before he entered the Hospital; he says his mental condition was the same as it had been for the previous four months, but his bodily symptoms were not so good — he *412had dropsy ; he saw him every day while he was in the Hospital, and conversed with him ; for some twenty-five or twenty-six hours before his death he was in a comatose state ; but, up to that time, his mental condition was the same as usual; he was in his usual state on the 1st of August, and all the time previous to it; he did not observe any falling off'of his mental capacity from the day he saw him at Makiki until the 1st of August; he should judge that he was capable of managing his own affairs up to that time. He says, on one occasion Nadal said to me, pointing to Bishop Maigret, “ The Bishop will look out for you ” — I suppose he meant in regard to my bill. He referred to the Bishop in respect to the settlement of some other items of business, fully showing that his mind was fixed and clear in this purpose. He says that Nadal was a weak minded man; that he was cautious and looked after his own interests ; he was very fond of money ; he was a superstitious man, and was alarmed at the prospect of death, and disturbed’ at the apprehension of spirits. But the opinion' of his medical adviser, who had known him so long and so well, upon his mental capacity, is worthy of great consideration. It is a safer opinion to rest upon than to embark in speculations and conjectures. There is other evidence which sustains this view of the doctor, that his mental capacity was sufficient to give direction to his own business. In the case of Berger vs. Hill, 1 Bradford’s Rep. p. 362, the Court says :
“ The standard of capacity necessary to the performance of a valid testamentary act, is fixed by the law,'in as precise terms as possible. Abstractedly speaking, capacity or incapacity can of necessity, be defined only by a general positive or negative expression; soundness or unsoundness of mind and memory. The judicial interpretation given to these terms leads to the established proposition, that mere imbecility or weakness of understanding or memory, is not sufficient of itself, and apart from the particular act, to disable a person from disposing- of his property by will. (Stewart’s Ex. vs. Lispinard, 26 Wend, 255; Blanchard vs. Nestle, 3 Denio, 37 ; Clark vs. Sawyer, 2 Comstock, 498.)
“ Mere weakness of understanding is no objection to a man’s disposing of his property by will, for Courts cannot measure the *413size of people’s understanding and capacities, nor examine into the wisdom or prudence of men in disposing of their estates.” (1 Jarman on Wills and authorities there cited.)
Prom this evidence, I am of opinion that he had sufficient capacity to sustain a testamentary act. In this case the Court is free from a very embarrassing difficulty, which frequently occurs, and that is, to determine whether the deceased was the subject of undue influence and imposition at the time of the execution of the will. There is no evidence of an effort on the part of any one to influence him in the terms and conditions of the will. He gives directions for the will, and it is made in conformity with his wishes, as I think. It is in evidence that he had entertained different views in relation to the disposition of his property. This is not unfrequent. But the question, as the case now stands, is whether the will is made in conformity to instructions. I regard the evidence as conclusive that he had sufficient mental capacity to make a will; that his instructions were clear to make the will to the Bishop personally; and that it Was made in pursuance of said instructions. This is wholly incompatible with a devise to the Roman Catholic Church. I see no possibility of mistake to one who had a disposing mind and memory, whether a devise to Mr. A. personally would convey the property to Mr. A., president of a charitable association. This very language indicates clearly that the intent was to devise the property to the Bishop, and not to the Church. Evidence has been fully given in relation to the intention of the decedent of the disposition of his property at different times, and the will is in accordance with his intention as previously-expressed, although he had not been uniform in this expression. There is no question of fraud, imposition, or undue influence, relating to the making of the will — no ambiguity exists on its face, and no uncertainty as to person or the property — and in view of all the circumstances, and especially of what transpired at the time of making the will, I am satisfied that he was clear in his testamentary intentions, and that the will contains them.
In the construction of the will there is no doubt. It is clear and explicit in its terms — and the intention of the testator is manifest, and no surmise or conjecture of any object of what the testator may be supposed to have had in view, should be *414allowed to have weight either in giving construction to a will, or in defeating' it. It must be proved, and to set aside the clear and explicit terms of a will -by declarations of an uncertain intent and meaning is against the principles of construction recognized by all legal writers. In the case of Doe dem Givillium. (5 B. & A., 129), Baron Park said, “It is often extremely difficult to saj^ what the actual intent of a testator was ; the Court is to ascertain not what the testator actually intended, but what is the meaning of the words he has used. It must be often matter of mere conjecture what he actually meant to be done, but there can be no doubt whatever what is the meaning of the words he-has used.” Here, in this case, if we abandon the force of the declaration that the will was to be made to Bishop Maigret personally, and that it was in fact so made, and signed after the same was carefully read over, and.give way to conjectures of what his intent may have been, in the use of the language that the disposition of his propert)r' should be for the benefit and rest of his soul, the result of an adjudication must be singularly uncertain. It would be dangerous, it seems to me, to leave the strong holds of a case, and embark on the uncertainties of qualifying declarations, although made at the time directions were given to have the will made, when it appears that the will was made without reference -to such qualifications, carefully read over to the testator, and by him approved.
Mr. John Montgomery, for -petitioner.
Mr. C. C. Harris, contra.
While I have great respect for the opinion of my brethren,
I feel constrained to say that, in my judgment, the will of Jose Nadal should be admitted to probate.
March, 1861.